FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

        This First Amendment to Employment Agreement is made effective on the
31st day of July, 2006, between Coeur d’Alene Mines Corporation (“Company”), and
James K. Duff (“Employee”).

        Whereas, the parties executed an Employment Agreement dated October 15,
2005 (the “Employment Agreement”), and

        Whereas, the Employment Agreement initial term was defined as October
15, 2005 through June 30, 2007, and

        Whereas, the Employment Agreement additionally sets forth a provision
for a potential one year extension during the month of June, 2006 such that the
term would once again be for a two year period, and

        Whereas, the parties desire to further extend the term of the Employment
Agreement as contemplated by the Employment Agreement and as set forth below;

NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained to be kept and performed by the parties hereto, the parties agree as
follows:

1.     Term of Employment. The Employment Agreement shall be amended in Section
2 to read that the term of employment shall be extended to the 30th day of June,
2008, unless sooner terminated as provided in the Employment Agreement. It is
further agreed that the Employment Agreement may be further considered for an
additional one year extension during the month of June, 2007, to the end that
the parties may be once again bound to a two year duration of the Agreement. It
is understood, however, that termination can occur in accordance with the
provisions of paragraph 7 of the Employment Agreement, notwithstanding anything
to the contrary in this First Amendment to Employment Agreement.

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of the day and year first written above.

Coeur d’ Alene Mines Corporation

By /s/ Dennis Wheeler
Dennis
Wheeler, President and CEO

/s/ James K. Duff
Employee